PER CURIAM:
Omoro Ragland appeals from the district court’s order granting summary judgment to the Defendants in his 42 U.S.C. § 1983 (2000) action challenging, among other things, the validity and enforcement of the prison’s grooming policy. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ragland v. Angelone, 420 F.Supp.2d 507 (W.D.Va.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.